Case 9:18-cv-80176-BB Document 344 Entered on FLSD Docket 12/20/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative of the       CASE NO.: 9:18-cv-80176-BB/BR
      Estate of David Kleiman, and W&K Info Defense
      Research, LLC

                   Plaintiffs,

      v.

      CRAIG WRIGHT,

                   Defendant.


  PLAINTIFFS’ MOTION TO REQUIRE DEFENDANT TO MAKE HIS WIFE RAMONA
   WATTS AVAILABLE FOR DEPOSITION OR, IN THE ALTERNATIVE, PRECLUDE
                    HER FROM TESTIFYING AT TRIAL

           Craig has represented to Plaintiffs that he intends to bring Ramona Watts, his wife who

  resides in London, as a live witness at trial. But he refuses to make her available for a deposition

  here, and she has retained London-based counsel to place numerous restrictions and costs on the

  taking of that deposition. Consequently, Plaintiffs file this Motion asking the Court to require that

  Craig make Ms. Watts available for a deposition prior to the discovery cut off,1 and if not, bar her

  from testifying at trial.

           Ms. Watts is not just Craig’s wife, she is his business partner. (ECF No. [312-1], at 423:21-

  424:8, 427:5-428:9).2 She is also a party to documents that Craig has relied on for his defenses in


  1
   In the alternative, Plaintiffs would be amenable to the Court extending the cutoff for the limited
  purpose of deposing Ms. Watts when she enters this country to testify at trial.
  2
    While they married in November 2013, Craig testified he discussed Dave with Ramona before
  they married (id., at 424:22-23), that she learned he created Bitcoin before they were married (id.,
  at 426:8-10), that he gave her detailed accounts of what he’d done to create Bitcoin before they
  were married (id., at 426:18-23), that they had companies involved in Bitcoin together before they
  got married where they emailed about and discussed Bitcoin (id., at 427:5-12), and that he “talked
  to [Ramona] about everything, including my past, before we got married” (id., at 426:18-20). In
  fact, at deposition, Craig specifically stated that even after they married they discussed Bitcoin
Case 9:18-cv-80176-BB Document 344 Entered on FLSD Docket 12/20/2019 Page 2 of 5



  this case. (See, e.g., ECF No. [222] at ¶¶ 7e, 11, 20 (demonstrating Ms. Watts is one of the primary

  beneficiaries and trustees of Tulip Trust 1); ECF No. [237-22] at 2 (Ms. Watts listed as “Appointer”

  or Tulip Trust 2).

         To that end, Plaintiffs sought letters rogatory from this Court to take Ms. Watts’s deposition

  in London. However, despite her apparent willingness to travel to this country to testify on behalf

  of her husband, Ms. Watts’s position to allowing Plaintiffs to depose her before trial has been

  markedly different. Specifically, in response to the proceedings opened in the English Courts to

  take her deposition pursuant to the letters rogatory issued by Judge Reinhart, Ms. Watts instructed

  her English counsel to impose conditions on compliance with the Order of the English Court. She

  further demanded that payment of her costs for her counsel related to preparation and attendance

  at the deposition.

         Plaintiffs, through their English lawyers, agreed in principle to pay reasonable costs as this

  is customary in England. But Ms. Watts has demanded that Plaintiffs must pay her between

  £50,000 and £125,000 GBP (approximately between $65,000 and $164,000 USD) to cover the

  costs of her counsel. If Plaintiffs refused to comply, Ms. Watts would fight the deposition request

  in English court – which would likely prevent Plaintiffs from deposing her prior to the discovery

  cutoff. In the face of this resistance, Plaintiffs asked Craig if he intended to bring Ms. Watts to

  trial, stated they would forgo the deposition if she wasn’t coming to trial, but needed the deposition

  if she was.




  related companies together as co-directors (id. at 427:13-428:9), and that Ramona was involved in
  business interactions among Craig, Robert McGregor, and Stefan Matthews which involved the
  sale of Satoshi Nakamoto’s life rights, i.e., the rights to tell the story of the Satoshi Nakamoto
  partnership in dispute. (Id. 429:7-14, 429:21-430:11).


                                                    2
Case 9:18-cv-80176-BB Document 344 Entered on FLSD Docket 12/20/2019 Page 3 of 5



         Craig responded that he is bringing Ms. Watts to testify at trial. Plaintiffs requested he

  make her available for a deposition. Craig refused.

         This gamesmanship should not be countenanced. If Craig wants Ms. Watts to testify on his

  behalf at trial, he cannot at the same time preclude Plaintiffs from learning before trial what she

  intends to say. Plaintiffs should not be forced to pay $100,000 or more to take routine discovery

  the Federal Rules allow. To be clear, Plaintiffs remain willing to take Ms. Watts’s deposition in

  England and before the discovery cutoff, provided that the scope of the deposition is as is provided

  in the Federal Rules of Civil Procedure, and Plaintiffs are not forced to pay significant attorney

  fees to take the deposition.

         Accordingly, if Craig intends to offer Ms. Watts as a witness at trial, he should be required

  to make her available for deposition, the scope of which should be governed by the Federal Rules

  of Civil Procedure. To the extent Craig will not make Ms. Watts available, he should be prevented

  from calling her as a witness at trial. See e.g. Zeinali v. Raytheon Co., 2008 WL 4820993, at *2

  (S.D. Cal. Nov. 3, 2008), rev'd and remanded on other grounds, 425 F. App’x 643 (9th Cir. 2011)

  (granting plaintiff’s request to preclude defendant from calling any additional witnesses at trial if

  they are not made available for deposition and stating that “witnesses cannot be shielded from

  identification and deposition and later brought to trial”); Gilbert v. Pan Am. World Airways, Inc.,

  1988 WL 100070, at *1 (S.D.N.Y. Sept. 16, 1988) (precluding certain testimony at trial from

  witnesses that defendant “failed and refused to make…available to plaintiffs for deposition for an

  unconscionably long period of time”); Czelecz v. LWK Corp., 2005 WL 6036700, at *1 (E.D. Pa.
Case 9:18-cv-80176-BB Document 344 Entered on FLSD Docket 12/20/2019 Page 4 of 5



  Jan. 22, 2005) (ordering that plaintiff’s failure to make witnesses available for oral depositions

  may result in the preclusion of their testimony at trial”).3

                                                   CONCLUSION

           WHEREFORE, Plaintiffs request this Court require Craig to make Ramona Watts available

  for a deposition in London, taken under the Federal Rules of Civil Procedure, prior to the discovery

  cutoff and without requiring Plaintiffs to be significant fees. If Craig is unwilling to produce his

  wife for deposition in either London or Florida under those conditions,4 she should not be permitted

  to testify at trial.

                                      S.D. FLA. L.R. 7.1 CERTIFICATION

           Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with counsel for

  Defendant, and Defendant opposes the relief requested.


  Dated: December 20, 2019                                        Respectfully submitted,


                                                                  s/ Andrew Brenner
                                                                  Andrew S. Brenner, Esq.
                                                                  BOIES SCHILLER FLEXNER LLP
                                                                  100 SE 2nd Street, Suite 2800
                                                                  Miami, Florida 33131
                                                                  abrenner@bsfllp.com

                                                                  Velvel (Devin) Freedman, Esq.
                                                                  ROCHE FREEDMAN LLP
                                                                  200 S. Biscayne Blvd.
                                                                  Suite 5500
                                                                  Miami, Florida 33131
                                                                  vel@rochefreedman.com


  3
    The cited cases all involve circumstances where the party has apparent control over the witnesses (e.g. employees,
  experts). Here, such control is at least implied by the relationship between Craig and the witness, and her willingness
  to travel to this Country to testify at trial on his behalf.
  4
    If Craig is unable to produce Ms. Watts for deposition prior to the discovery cutoff, Plaintiffs request that the
  discovery cutoff be extended for the limited purpose of deposing Ms. Watts when she is the United States for trial, but
  before she testifies at that trial.



                                                            2
Case 9:18-cv-80176-BB Document 344 Entered on FLSD Docket 12/20/2019 Page 5 of 5




                                                    Kyle W. Roche, Esq.
                                                    Joe Delich, Esq.
                                                    Admitted Pro Hac Vice
                                                    ROCHE FREEDMAN LLP
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    kyle@rochefreedman.com


                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 20, 2019 a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Andrew S. Brenner
                                                    ANDREW S. BRENNER
